Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                  CASE NO.: 0:21-cv-60407-RKA

   VINCENT GROSSI,

              Plaintiff,

   v.

   CCB CREDIT SERVICES, INC., and
   WORLD OMNI FINANCIAL CORP., d/b/a
   SOUTHEAST TOYOTA FINANCE,

            Defendants.
   _____________________________________/

       DEFENDANTS, CCB CREDIT SERVICES, INC., AND WORLD OMNI FINANCIAL
       CORP., D/B/A SOUTHEAST TOYOTA FINANCE’S, MEMORANDUM OF LAW IN
               OPPOSITION TO PLAINTIFF’S MOTION TO REMAND [DE 14]

          Defendants, CCB CREDIT SERVICES, INC. (“CCB”) and WORLD OMNI FINANCIAL

  CORP., d/b/a SOUTHEAST TOYOTA FINANCIAL (“SETF”) (collectively referred to as

  “Defendants”), pursuant to Local Rule 7.1(c)(1), file this Memorandum of Law in Opposition to

  Plaintiff, VINCENT GROSSI’s, Motion to Remand, see generally e.g., Doc. 14, and in support

  thereof, states as follows:

  I.      INTRODUCTION

          This is a consumer debt collection action relating to Plaintiff’s assertion that Defendants

  attempted to collect a debt associated with a transaction to finance Plaintiff’s vehicle allegedly in

  violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq., and the Florida

  Consumer Collections Practice Act (“FCCPA”), § 559.72, Fla. Stat. See generally Doc. 1−3 at

  pp. 6−14. As a result, Plaintiff claims he was “inconvenienced,” see e.g., id at ¶38, severely

  harassed,” see e.g., id. at ¶42, and suffered “statutory damages,” see e.g., id. at ¶¶ 39, 46, caused

                                                   1
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 2 of 14




  by the receipt of Defendants’ collection notice. Id. But now that Defendants have removed this

  case, Plaintiff seeks to backpedal from these allegations to shift the burden on Defendants to

  establish Plaintiff’s Article III standing with a factual showing. Id. Although this presents quite

  the procedural quagmire, Defendants did, and have, shown Article III standing to confer federal

  jurisdiction for this action.

          For the reasons stated in more detail below, Plaintiff’s Motion to Remand is due to be

  denied. See generally Doc. 14.

  II.     BACKGROUND

          1.      This action was originally filed on January 27, 2021, in the County Court of the

  Seventeenth Judicial Circuit, in and for Broward County, Florida, by the Plaintiff, Vincent Grossi,

  against Defendants, CCB and SETF, for violations of the Fair Debt Collection Practices Act, 15

  U.S.C. § 1692, et. seq. (“FDCPA”) and Florida’s Consumer Collection Practices Act, § 559.72(2),

  Fla. Stat. (“FCCPA”). See generally Doc. 1−3 at pp. 6−12. The crux of Plaintiff’s complaint is

  that Defendants sent a collection letter during the height of the pandemic – allegedly a “unique”

  and “inconvenient” time – in violation of state and federal law. Id.

        2.        On February 22, 2021, Defendants removed the case as this Court has discretion to

  exercise original jurisdiction to review Plaintiff’s FDCPA claim pursuant to 28 U.S.C. § 1331 and

  supplemental jurisdiction to review Plaintiff’s FCCPA claim pursuant to 28 U.S.C. § 1441(c). See

  generally Doc. 1 at pp. 2−5.

        3.         On March 1, 20211, Defendants filed their Answer and Affirmative Defenses to

  Plaintiff’s Complaint and asserted several defenses including, inter alia, the FDCPA and FCCPA’s




          1
            On March 08, 2021, Defendants filed their Amended Answer and Affirmative Defenses
  to Plaintiff’s Complaint. See Docs. 11, 12.
                                                  2
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 3 of 14




  bona fide error defenses, and Defendants’ lack of requisite “actual knowledge” element to support

  a claim under Florida Statute Section 559.72(9). See Docs. 5, 6.

         4.       Ten days later, on March 11, 2021, Plaintiff filed his motion to remand raising the

  issue that he lacks Article III standing for federal court jurisdiction. See Doc. 14. As such, the

  instant opposition ensued.

  III.    LEGAL STANDARD

          Two issues come into play: Defendants’ burden as the removing party to establish federal

  jurisdiction and Plaintiff’s Article III standing to sue for an FDCPA claim.

          A.      Removal Standard

          Under 28 U.S.C. section 1447(c), a case removed from state court should be remanded if

  it appears that it was removed improvidently. The burden of establishing federal jurisdiction falls

  on the party who is attempting to invoke the jurisdiction of the federal court. See McNutt v. Gen.

  Motors Acceptance Corp. of Ind., Inc., 298 U.S. 178, 189, 56 S. Ct. 780, 80 L. Ed. 1135 (1936).

  Courts should strictly construe the requirements of removal jurisdiction and remand all cases in

  which such jurisdiction is doubtful. See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109,

  61 S. Ct. 868, 85 L. Ed. 1214 (1941) (citations omitted). When the plaintiff and defendant clash

  on the issue of jurisdiction, uncertainties are resolved in favor of remand. See Burns v. Windsor

  Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994) (citations omitted).

          District courts "have original jurisdiction of all civil actions arising under the Constitution,

  laws, or treaties of the United States." 28 U.S.C. § 1331. Federal subject matter jurisdiction is

  circumscribed by Article III of the Constitution to "Cases" and "Controversies." U.S. Const. art.

  III § 2. "[S]tanding is an essential and unchanging part of the case-or-controversy requirement of

  Article III." Lujan v. Def.'s of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 119 L. Ed. 2d 351



                                                     3
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 4 of 14




  (1992) (alteration added; citation omitted). Standing is thus a "threshold question in every federal

  case, determining the power of the court to entertain the suit." Warth v. Seldin, 422 U.S. 490, 498,

  95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975). "In the absence of standing, a court is not free to opine in

  an advisory capacity about the merits of a plaintiff's claims." Bochese v. Town of Ponce Inlet, 405

  F.3d 964, 974 (11th Cir. 2005).

           B.     Article III Standing

           Standing is established by showing an injury in fact, traceable to the defendant's conduct,

  that is likely redressable by a favorable judicial decision. See Spokeo Inc. v. Robins, 136 S. Ct.

  1540, 1547, 194 L. Ed. 2d 635 (2016) (citations omitted). "To establish injury in fact, a plaintiff

  must show that he or she suffered 'an invasion of a legally protected interest' that is 'concrete and

  particularized' and 'actual or imminent, not conjectural or hypothetical.'" Id. at 1548 (quoting

  Lujan, 504 U.S. at 560).

           Courts look to the substance of a complaint's allegations to determine the existence of

  standing arising from a concrete injury. See Salcedo, 936 F.3d at 1167. (emphasis added). This

  "concrete injury" requirement is only met by a showing of a "real, and not abstract" harm "even in

  the context of a statutory violation." Spokeo, 136 S. Ct. at 1548-49 (alteration added; quotation

  marks and citation omitted).

     IV.        ARGUMENT AND AUTHORITIES

           A.     Defendants Fulfilled Their Requirement to Establish the Burden for Grounds
                  for Removal to This Court.

           Title 28, Section 1446 of the United States Code provides the procedure for removal of any

  civil action from state court to federal court.

                  A defendant or defendants desiring to remove any civil action from
                  a State court shall file in the district court of the United States for
                  the district and division within which such action is pending a notice

                                                    4
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 5 of 14




                 of removal signed pursuant to Rule 11 of the Federal Rules of Civil
                 Procedure and containing a short and plain statement of the grounds
                 for removal, together with a copy of all process, pleadings, and
                 orders served upon such defendant or defendants in such action.

  28 U.S.C. § 1446(a) (emphasis added). The statute further includes a requirement that the notice

  of removal be filed within 30 days and, furthermore, that any joined defendants consent to the

  removal. Id. at § 1446(b). Notably, the statute has additional requirements where an action is

  predicated upon diversity jurisdiction, but not for those cases – such as this one – where jurisdiction

  is predicated upon a federal question.

         Federal question jurisdiction clearly existed over this matter at the time of removal (and

  presently) based upon Plaintiff’s clear request for relief on a claim arising under federal law,

  namely, the FDCPA. See Doc. 1−3 at pp. 6−11; see also Lesman v. Mortg. Elec. Registration Sys.,

  No. 2:12-CV-00023-RWS-SSC, 2012 U.S. Dist. LEXIS 104930, at *6 (N.D. Ga. July 26, 2012)

  (finding that federal question jurisdiction existed based on the plaintiffs’ assertion of a claim for

  relief under the FDCPA).

         Based upon Plaintiff’s clear attempts to plead a claim under federal law in his Complaint,

  the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446.

  See Bank of N.Y. v. Wilson, No. 1:08-CV-332-TWT, 2008 U.S. Dist. LEXIS 14256, at *1 (N.D.

  Ga. Feb. 22, 2008). Here, it is undisputable that Plaintiff’s FDPCA claim (Count I) arises under

  the laws of the United States since a federal statute provides for the claim. See Doc. 1−3 at p. 5.

  And Plaintiff has not, and in good faith cannot, allege that his purported claim against Defendants

  under the FDCPA does not confer this Court with jurisdiction under 28 U.S.C. §§ 1331, 1367.

         In the Notice of Removal, Defendants provided a short plain statement of the grounds for

  removal and for this Court’s jurisdiction, which were grounds premised upon federal question

  based on Plaintiff’s claims for a violation under the FDCPA. See generally, Doc. 1; see also

                                                    5
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 6 of 14




  Kowallek v. PNC Bank, N.A., No. 15-14126-Civ-Martinez/Bran, 2015 U.S. Dist. LEXIS 195539,

  at *1 (S.D. Fla. Aug. 26, 2015) (“The presence or absence of federal question jurisdiction is

  governed by the ‘well-pleaded complaint’ rule, which provides that federal jurisdiction exists only

  when a federal question is presented on the face of the plaintiff’s properly pleaded complaint.”)

  (internal citations omitted). “Under the well-pleaded complaint rule, the plaintiff is the master of

  the claim; he or she may avoid federal jurisdiction by exclusive reliance on state law.” Id. (internal

  citations and quotation marks omitted).

         Under 28 U.S.C. § 1441, when a case is removed to federal court based on federal question

  jurisdiction, the district court must sever all claims for which the court does not have original or

  supplemental jurisdiction. 28 U.S.C. § 1441(c). Here, Plaintiff’s FCCPA claim clearly does not

  fall within the original jurisdiction of this Court; however, Defendants noted that this “Court has

  the discretion to exercise supplemental jurisdiction over any state law.” Doc. 1 at p. 4; see also 28

  U.S.C. § 1367(a) (A state claim falls within the Court’s supplemental jurisdiction if it is “so related

  to claims in the action . . . that they form part of the same case or controversy under Article III of

  the United States Constitution.”). Defendants further noted that Plaintiff’s claims for violation of

  the FCCPA have “arisen out of the same factual allegations as the claims under the FDCPA.” Id.

  Thus, Plaintiff’s FCCPA claims pertain to Defendants’ conduct and, therefore, this Court has

  discretion to exercise supplemental jurisdiction to review this claim. 28 U.S.C. § 1441(c).

         Thus, both original and supplemental jurisdiction exists for federal court jurisdiction based

  on a combined reading of 28 U.S.C. §§ 1331, 1367, 1441, and 1446.

         B.      Plaintiff’s Complaint Allows for A Reasonable Inference to Be Drawn That
                 He Suffered Emotional Distress as A Result of Defendants’ Alleged Conduct
                 And, Therefore, Plaintiff Confers Article III Standing to Sue.

         Article III grants the federal courts the judicial power to resolve actual cases or

  controversies. U.S. Const. art. III §§ 1-2; see also Trichell v. Midland Credit Mgmt., Inc., 964 F.3d
                                                    6
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 7 of 14




  990, 996 (11th Cir. 2020) ("No principle is more fundamental to the judiciary's proper role in our

  system of government than the constitutional limitation of federal-court jurisdiction to actual cases

  or controversies."). A plaintiff therefore possesses constitutional standing to maintain a suit only

  where he has suffered some injury in fact caused by the defendant, and "it must be likely, as

  opposed to merely speculative, that the injury will be redressed by a favorable decision." Lujan v.

  Defs. of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct. 2130, 119 L. Ed. 2d 351 (1992) (internal

  quotation omitted). To meet this requirement, a plaintiff must "present 'specific, concrete facts'

  showing that the challenged conduct will result in a 'demonstrable, particularized injury' to the

  plaintiff." Miccosukee Tribe of Indians v. Florida State Athletic Comm'n, 226 F.3d 1226, 1229

  (11th Cir. 2000) (quoting Cone Corp. v. Fla. Dep't of Transp., 921 F.2d 1190, 1204 (11th Cir.

  1991)).

            Over time, the injury-in-fact requirement has been clarified and refined. See, e.g., Spokeo,

  Inc. v. Robins, 136 S. Ct. 1540, 1549-50, 194 L. Ed. 2d 635 (2016); Nicklaw v. Citimortgage, Inc.,

  839 F.3d 998, 1001 (11th Cir. 2016). A plaintiff cannot demonstrate injury-in-fact whenever

  Congress has granted a statutory right and authorized suit; rather, a plaintiff must show "a concrete

  injury even in the context of a statutory violation." Spokeo, 136 S. Ct. at 1549; see also Trichell,

  964 F.3d at 998; Nicklaw, 839 F.3d at 1002; Cooper v. Atl. Credit & Fin., Inc., 822 F. App'x 951,

  953 (11th Cir. 2020). Therefore, a plaintiff must plead and ultimately prove concrete harm that is

  more than a "bare procedural violation." Id. at 953 (quoting Spokeo, 136 S. Ct. at 1549).

            When a plaintiff alleges an intangible injury from a statutory violation, as in here, the

  history and the judgment of Congress "play important roles" in determining whether the injury is

  sufficiently concrete. Spokeo, 136 S. Ct. at 1549. Plaintiff does not "automatically satisf[y] the

  injury-in-fact requirement whenever a statute" grants them the right to sue; they still must allege a



                                                     7
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 8 of 14




  "concrete" harm that is more than a "bare procedural violation." Id. As is clear, "[f]or an injury to

  be particularized, it must affect the plaintiff in a personal and individual way." Id. at 1548

  (quotations omitted). A plaintiff need not wait for an injury to occur, so long as he "is immediately

  in danger of sustaining some direct injury "as a result of the challenged official conduct and the

  injury or threat of injury is both "real and immediate," not "conjectural" or "hypothetical." Corbett

  v. Transp. Sec. Admin., 930 F.3d 1225, 1232 (11th Cir. 2019) (quotations omitted); see also

  Whitmore v. Arkansas, 495 U.S. 149, 158, 110 S. Ct. 1717, 109 L. Ed. 2d 135 (1990) ("A

  threatened injury must be certainly impending to constitute injury in fact.") (quotations omitted).

         The Trichell Court further clarified Article III standing for FDCPA claims. Trichell, 964

  F.3d at 995. The Trichell Court considered whether two FDCPA plaintiffs had Article III standing.

  Id. The Trichell plaintiffs received collection letters designed to entice them into making payments

  on time-barred debts, potentially giving rise to new limitations periods. Id. Although neither

  plaintiff made a payment, they asserted standing based on risk and informational injuries, which

  they considered concrete. Id. The Eleventh Circuit found the plaintiffs lacked standing for three

  reasons: (1) they did “not allege that the collection letters posed any risk of harm to themselves[,]

  (2) “any risk that the letters may have posed to them had dissipated by the time they filed suit [‘]”

  and (3) “an asserted informational injury that cases no adverse effects cannot satisfy Article III.”

  Id. at pp. 1000, 1004.

         Trichell is inapposite here because Plaintiff does not rely on risk or informational injuries

  to confer standing.” Id. Here, Plaintiff asserts factual allegations that Defendants’ collection letter

  was sent during the pandemic, which was “inconvenient,” and during an “unusual circumstance”

  in violation of 15 U.S.C. § 1692c(a)(1). Id. at p. 5. Plaintiff further contends that “attempting to

  collect the Consumer Debt from Plaintiff amid the Pandemic would be reasonably expected to



                                                    8
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 9 of 14




  harass Plaintiff…” see e.g., Doc. 1–3 at ¶¶ 42–43. Thus, it would, therefore, follow that Plaintiff

  suffered emotional distress2 as a result of receiving Defendants’ collection notice.

           Intangible injuries—like the emotional harms alleged by Plaintiff—can be concrete,

  especially when identified by Congress as legally cognizable injuries. Spokeo, 136 S. Ct. at 1549.

  The FDCPA allows a plaintiff to recover “any actual damages sustained" as a result of a violation.

  Id.; see also 15 U.S.C. § 1692k(a)(1). And “[a]ctual damages under the FDCPA include damages

  for emotional distress.” Minnifield v. Johnson & Freedman, LLC, 448 F. App’x 914, 916 (11th

  Cir. 2011). As such, Plaintiff’s claims for emotional harms, therefore, give him Article III standing

  to file this suit.

           C.       The Eleventh Circuit Has Previously Determined Article III Standing for
                    FDCPA Claims After Reviewing Plaintiff’s Deposition Testimony and
                    Summary Judgment Evidence Regarding Damages.

           Although this case is at its infancy stage, the Eleventh Circuit, and courts within the

  Eleventh Circuit, have held that “actual damages” may be elicited through Plaintiff’s deposition

  and summary judgment evidence to confer Article III standing for FDCPA claims – even where

  the complaint alleges “statutory damages”. See Tsao v. Captiva MVP Rest. Partnres, Ltd. Liab.

  Co., 986 F.3d 1332, 1338 n.1 (11th Cir. 2021) (citing Trichell, 964 F. 3d at 997) (recognizing that

  “[i]ntangible injuries, such as a mere statutory violation will sometimes qualify as concrete, but

  that injury depends upon the context of the statutory violation.”).

           The case illustrative of this point is: Kottler v. Gulf Coast Collection Bureau, Inc. 2021

  U.S. App. LEXIS 4002 *2 (11th Cir. 2021)(unpublished). In Kottler, the Eleventh Circuit

  addressed plaintiff’s claim that a debt collector violated the FDCPA by mailing a validation notice



  2
    Defendants deny any existence of actual injury or harm as to Defendant CCB sending a letter on March 18, 2020;
  however, Article III exist to this point since the allegations within the complaint implicitly assert more than in an
  intangible injury caused by the alleged impact of the letter rather than merely its content.

                                                            9
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 10 of 14




   to her for a debt arising from an injury that was subject to a pending workers’ compensation claim.

   Id. Defendant argued that Plaintiff suffered no concrete injury to give her standing to sue. Id. The

   Eleventh Circuit found that Plaintiff had standing to sue, citing her deposition testimony that she

   was “clustered and jumbled” when she received receiving collection calls and the messages

   “scared” her into calling back, and she feared that the company would “ruin her credit.” Id.

   Ultimately, the Court held that Plaintiff was entitled to avoid communication concerning collection

   she did not owe, see e.g., 15 U.S.C. § 1692e, she expended time addressing unwarranted collection

   calls and finding that those calls upset her. See id. (citing Trichell, 964 F.2d. at 997). Again, this

   was determined although the complaint only pled “statutory damages.”

          Similarly, in Gause v. Med. Bus. Consultants, Inc., No. 8:18-cv-1726-T-30AAS, 2020 U.S.

   Dist. LEXIS 155725, at *1 (M.D. Fla. Aug. 27, 2020), the Plaintiff filed suit against a debt collector

   for sending a form collection letter in violation of the FDCPA and FCCPA. Id. The Defendant

   argued that Trichell, 964 F. 3d 990, supports reconsideration of the Court’s Order denying

   summary judgment because Defendant did not contact Plaintiff, contest the debt, or suffer actual

   damages as a result of his receipt of the Letter. Id. But, as Plaintiff argues, in response, Defendant

   overlooked the harm that “[Plaintiff] testified that the Letter caused him and conflates “actual

   damages” with “concrete harm.” Id. And, so the Gause Court, determined as follows:

          For example, Gause testified as follows. Gause is disabled due to serious cardiac
          issues. Dkt. 59, Ex. A at 32:19-33:9. When he received the Letter, he found it
          "intimidating" and it made him "upset." Id. at 11:9, 23. Gause testified that the
          instruction to contact MBC "immediately" or MBC "would have no choice but to
          assume this debt" is valid, received at a time when he was recovering from surgery
          and had "no money," was "intimidating and frightening." Id. at 13:19-14:1; see
          also id. at 16:23-24 ("When you're poor and you don't have money, and you receive
          a letter like this, it's intimidating."). Gause stated that all "[c]ollection letters are
          intimidating," but that the one from Defendant "stood out." Id. at 24:19-22. When
          Gause was asked how he was harmed by the Letter, he said receiving it was
          "emotionally stressful." Id. at 17:18. He testified that the language in the Letter



                                                     10
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 11 of 14




          "makes it scarier because [he is] not a person who likes to be in trouble," and the
          Letter made him feel like he was "in trouble." Id. at 25:4-6

   Gause, No. 8:18-cv-1726-T-30AAS, 2020 U.S. Dist. LEXIS 155725, at *7 (M.D. Fla. Aug. 27,

   2020) (emphasis added). Thus, the Court found that Plaintiff’s deposition supported “real and

   concrete injury associated with the Letter’s statutory violations. Id.

          Like Kottler and Gause, the plaintiffs did not explicitly state that Plaintiffs suffered actual

   damages as a result of Defendants’ actions in the Complaint, but the Court found that they suffered

   “actual damages” based on the evidence presented in the record. Kottler, 2021 U.S. App. LEXIS

   4002 *2; Gause, No. 8:18-cv-1726-T-30AAS, 2020 U.S. Dist. LEXIS 155725, at *7. Just like our

   case, where Plaintiff has alleged that Defendants violated the FDCPA and FCCPA when they sent

   a collection letter during the ongoing pandemic.

          Even though the Complaint does not allege a particularized injury, the Eleventh Circuit,

   and courts within the Eleventh Circuit, have found that Article III standing can be asserted as the

   parties proceed toward discovery. As applied here, a reasonable inference can be made that

   Plaintiff would allege and contend that he suffered emotional distress after receiving Defendants’

   collection letter during the pandemic. See Doc. 1−3 at pp. 6−12. This factual contention can

   certainly be teased out and elicited through discovery and deposition testimony. To provide

   otherwise, would foreclose Defendants’ right to confer federal court jurisdiction and allow Plaintiff

   to amend his complaint to add “actual damages” in discovery in a state court proceeding.

          Not to mention, the holdings in Kottler and Gause, provide that Plaintiff can establish

   Article III standing by alleging “emotional distress” damages beyond the four corners of the

   Complaint for FDCPA claims. Kottler, 2021 U.S. App. LEXIS 4002 *2; Gause, No. 8:18-cv-

   1726-T-30AAS, 2020 U.S. Dist. LEXIS 155725, at *7. Thus, this court should follow suit and

   find that Plaintiff’s claims confer Article III standing to sue for his FDCPA and FCCPA claims.

                                                    11
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 12 of 14




          D.      Plaintiff Cites to Cases that Are Factually Inapposite to The Case at Bar to
                  Support His Proposition and Are, Therefore, Inapplicable.

          What is more, Plaintiff mistakenly relies on cases involving a single allegedly unsolicited

   text message that allegedly violated the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

   section 227(b)) where plaintiffs relied on “wasted time,” “informational” and “risk” injuries on

   whether this case confers Article III standing. See e.g., Avedyan v. CMR Constr. & Roofing, LLC,

   No. 20-81362-CIV, 2020 U.S. Dist. LEXIS 221149, at *6 (S.D. Fla. Nov. 24, 2020) (finding the

   operative complaint alleging a single unsolicited text message from Defendant was “devoid of any

   allegation that Plaintiff suffered a tangible or intangible harm”); Jenkins v. Simply Healthcare

   Plans, Inc., No. 20-22677-CIV, 2020 U.S. Dist. LEXIS 147433, at *1 (S.D. Fla. Aug. 17, 2020)

   (holding that "[r]emand is the proper course" where removed TCPA text messaging complaint did

   not establish standing); Mittenthal v. Fla. Panthers Hockey Club, Ltd., No. 20-60734-CIV-

   ALTMAN/Hunt, 2020 U.S. Dist. LEXIS 123127, at *18 (S.D. Fla. July 10, 2020) (same)

          The teachings in Avedyan, Jenkins, and Mittenhal, do not apply to the factual scenario as

   the Courts analyzed the TCPA’s legislative history, analog history, analogous common-law torts,

   Eleventh Circuit precedent, and the constitutional principles underlying the doctrine of standing,

   to conclude that a TCPA plaintiff's receipt of an unsolicited text message—without any

   concomitant allegation of harm—is insufficient to confer Article III standing. See id. at 1166-73.

   This case, however, does not involve a receipt of an “unconsented” text message and/or violations

   of the TCPA. Instead, the case involves a collection notice for an alleged debt related to Plaintiff’s

   financing for his vehicle. See generally Doc. 1−3 at pp. 6−12; see also Tsao v. Captiva MVP Rest.

   Partnres, Ltd. Liab. Co., 986 F.3d 1332, 1338 n.1 (11th Cir. 2021) (citing Trichell, 964 F.3d at

   997 (11th Cir. 2020)(recognizing that, “[i]ntangible injuries, such as a mere statutory violation,




                                                    12
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 13 of 14




   will sometimes qualify as concrete, but that inquiry depends upon the context of the statutory

   violation.”)) (emphasis added).

          In sum, these cases do not address any factual situation even close to the multitude of facts

   relating to the activities alleged by Plaintiff in the Complaint. Avedyan, 2020 U.S. Dist. LEXIS

   221149, at *6; Jenkins, 2020 U.S. Dist. LEXIS 147433, at *1; Mittenthal, 2020 U.S. Dist. LEXIS

   123127, at *18. Thus, these cases are not only inapplicable, but do not support Plaintiff’s

   proposition that Article III standing does not exist in this action. Thus, Plaintiff’s motion is due to

   be denied.

          WHEREFORE, Defendants, CCB CREDIT SERVICES, INC. AND WORLD OMNI

   FINANCIAL CORP., D/B/A SOUTHEAST TOYOTA FINANCE, request that this Court deny

   Plaintiff’s, VINCENT GROSSI, Motion to Remand, award reasonable attorney fees and costs as

   provided for under applicable law, and grant such other further relief deemed appropriate.


          Dated this 1st day of April 2021.



                                                  Respectfully submitted,

                                                  /s/ Ernest H. Kohlmyer, III
                                                  Ernest H. Kohlmyer, III
                                                  Florida Bar No.: 0101108
                                                  SKohlmyer@Shepardfirm.com
                                                  Leia V. Leitner, Esq.
                                                  Florida Bar No.: 0105621
                                                  2300 Maitland Center Parkway, Suite 100
                                                  Maitland, Florida 33751
                                                  Telephone: (407) 622-1772
                                                  Facsimile (407) 622-1884
                                                  Attorneys for Defendants, CCB Credit Services, Inc.
                                                  and World Omni Financial Corp., d/b/a Southeast
                                                  Toyota Finance




                                                     13
Case 0:21-cv-60407-RKA Document 19 Entered on FLSD Docket 04/01/2021 Page 14 of 14




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on April

   1, 2021, via the Clerk of Court’s CM/ECF system. I further certify that the foregoing has been sent

   via electronic transmission to the following: Jibrael S. Hindi, Esquire at jibrael@jibraellaw.com

   and Thomas J. Patti, Esquire at tom@ jibraellaw.com (Attorneys for Plaintiff).



                                                /s/ Ernest H. Kohlmyer, III
                                                Ernest H. Kohlmyer, III
                                                Florida Bar No.: 0101108




                                                   14
